Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
The sum paid to the sheriff to redeem the land, was insufficient for that object. The whole amount of Vandyke’s judgment, with interest, should have been paid. The language of the statute is explicit. If the interpretation insisted upon by the respondents, be correct, that by the purchase of the property, the lien of the creditor purchasing, is gone, even for the purpose of a redemption, then the statute would have no meaning whatever.
The legal rules of construction are opposed to such a theory, and require effect to be given to statutes even of doubtful meaning.
The judgment reversed.